Case: 21-60959     Document: 00516543449         Page: 1     Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                                  No. 21-60959
                                                                      FILED
                                Summary Calendar
                                                               November 14, 2022
                                                                 Lyle W. Cayce
   J. Reyes Luna Esparza,                                             Clerk


                                                                            Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                         Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A212 953 379


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          J. Reyes Luna Esparza, a native and citizen of Mexico, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal and affirming the immigration judge’s (IJ’s) denial of his
   application for cancellation of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60959        Document: 00516543449         Page: 2      Date Filed: 11/14/2022




                                     No. 21-60959


           Luna Esparza argues that the BIA erred in denying his application for
   cancellation of removal based on the finding that he had failed to show that
   his son would suffer exceptional and extremely unusual hardship upon
   petitioner’s removal to Mexico. He further argues that the hardship standard
   is unconscionable and violates his constitutional right to due process.
           This court lacks jurisdiction to consider Luna Esparza’s challenge to
   the BIA’s hardship determination. See Patel v. Garland, 142 S. Ct. 1614, 1622
   (2022); Castillo-Gutierrez v. Garland, 43 F.4th 477, 481 (5th Cir. 2022);
   8 U.S.C. § 1252(a)(2)(B). We likewise lack jurisdiction to review Luna
   Esparza’s related argument that the BIA failed to consider certain relevant
   factors in its hardship determination. See Sung v. Keisler, 505 F.3d 372, 377
   (5th Cir. 2007).
           Luna Esparza also raises a constitutional challenge to the hardship
   standard. He argues that the “exceptional and extremely unusual hardship”
   requirement is an “unconscionable standard” as applied by the BIA because
   only applicants who can show that their qualifying relatives suffer from
   “serious physical medical conditions” will be eligible for cancellation of
   removal. Luna Esparza contends that the standard’s high burden violates the
   due-process rights of noncitizens. This court still has jurisdiction to consider
   constitutional challenges to the denial of cancellation of removal. See 8
   U.S.C. § 1252(a)(2)(D); see also Patel, 142 S. Ct. at 1623.
           Nonetheless, “the failure to receive relief that is purely discretionary
   in nature does not amount to a deprivation of a liberty interest.” Assaad v.
   Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004) (internal quotation marks and
   citations omitted). And cancellation of removal is a form of discretionary
   relief. See 8 U.S.C. § 1229b(b)(1).
           The petition for review is DISMISSED in part and DENIED in
   part.




                                          2